Citation Nr: 1608514	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-50 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye disorder, claimed as blurred vision/refractive error. 

2.  Entitlement to service connection for an eye disorder, claimed as blurred vision/refractive error. 

3.  Entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to an increased rating for lumbar spine intervertebral disc syndrome with degenerative changes, currently rated 10 percent disabling, to include whether the reduction from 20 percent to 10 percent, effective August 1, 2015, was proper.

5.  Entitlement to an increased rating for right knee patellofemoral syndrome, currently rated 10 percent disabling.

6.  Entitlement to an increased rating for right knee instability, currently rated 10 percent disabling.

7.  Whether the reduction from 10 percent to zero percent, effective August 1, 2015, for decreased sensation and motor function of the left lower extremity, was proper.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2014, the Veteran testified before a Decision Review Officer at the RO.  In November 2015, the Veteran testified during a Board hearing before a Veterans Law Judge at the Board's central office in Washington, DC.  Transcripts of both hearings are of record.

The Board notes that, in addition to the paper claims file, there are paperless, electronic (Veterans Benefit Management System and Virtual VA) claims files associated with the Veteran's claims.  The Veteran's electronic claims folders were reviewed in connection with this appeal.

As explained below, the Board is referring the issue of entitlement to an increased rating for decreased sensation and motor function of the left lower extremity, currently rated as noncompensable.

The Board's decision regarding whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye disorder, claimed as blurred vision/refractive error, is set forth below.  The remaining issues are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a final February 1994 rating decision, the RO denied service connection for an eye disorder.

2.  Evidence received since the final February 1994 RO decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an eye disorder.


CONCLUSIONS OF LAW

1.  The February 1994 rating decision that denied the Veteran's claim of entitlement to service connection for an eye disorder is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an eye disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for an eye disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran contends her eye disorder was incurred during service.  Such claim was last finally denied in a February 1994 rating decision, at which time, the RO denied the claim on the basis of their determination that the Veteran's eye disorder was a constitutional or developmental abnormality.  The RO noted that the Veteran was treated for a refractive error during service and received eye glasses.  A December 1993 VA eye examination was also of record, which noted the Veteran's report of having gasoline flushed out of her eyes while in service.  However, the February 1994 rating decision did not address a theory of entitlement under aggravation.  That same month, she was provided notice of this decision and her appellate rights.  However, no further communication from the Veteran regarding her vision was received until December 2009.

In determining that the February 1994 rating decision is final, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for an eye disorder was received prior to the expiration of the appeal period stemming from the February 1994 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

As indicated previously, the Veteran filed her claim to reopen in December 2009.  The evidence received since the February 1994 RO decision includes the Veteran's testimony during the November 2015 hearing.  During the hearing, the Veteran again stated that her eyes were accidentally splashed with gasoline while in service and that they were flushed out; she also stated that she was hit on the back of the head with a two by four, and that such had affected her vision.  During the course of questioning, the theory of entitlement to service connection under aggravation was raised, and it was inferred whether these reported in-service injuries could have aggravated the Veteran's refractive error.  As stated, such was not previously considered by the AOJ.

Accordingly, as the Board finds that the evidence triggers VA's duty to obtain an examination and/or opinion, it raises a reasonable possibility of substantiating the Veteran's service connection claim.  See Shade, supra.

Under these circumstances, the Board finds that new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for an eye disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an eye disorder, claimed as blurred vision/refractive error, is reopened. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As indicated above, the Veteran is seeking service connection for a bilateral eye disorder, which she claims is due to having gasoline sprayed into her eyes while in service and/or being hit on the back of the head with a two by four.  Service treatment records include a February 1976 examination; it shows that the Veteran had 20/20 vision with no eye defects noted.  The Veteran's December 1991 separation examination documents 20/20 vision, but she reported blurred vision and her eyes hurting.  She was referred by ophthalmology for refraction.  Post-service, a December 1993 VA examination shows that the Veteran reported a history of gasoline being flushed out of her eyes in 1981, and confirmed that the Veteran had a refractive error.  However, to date, no opinion has been provided as to whether the Veteran's refractive error was aggravated by the gasoline incident and/or being hit on the back of the head with a two by four.

While refractive errors of the eyes and congenital or developmental defects are generally not considered disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits, service connection can be warranted where such a defect is subject to a superimposed disease or injury during military service that results in increased disability.  See 38 C.F.R. §§ 3.303, 4.9; VAOPGCPREC 82- 90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985). 

Therefore, the matter of service connection for an eye disability, to include refractive error, must be remanded for a VA examination and opinion that addresses the pertinent in-service and post-service medical evidence of record. 

Turning to the Veteran's bilateral foot disorder claim, she testified that such was due to wearing combat boots throughout service.  On her December 1991 separation examination, she reported that her right foot goes numb while running.  Post-service VA treatment records show diagnoses of flat feet and planter fasciitis and indicate the possibility of foot pain due to neuropathy.  Given the above, the Board finds that a VA examination and opinion regarding the etiology of any diagnosed foot disorders is warranted.

With respect to the Veteran's lumbar spine disorder, during the hearing, she testified that such disorder had worsened.  Accordingly, a remand is necessary to schedule her for an appropriate VA examination in order to assess the current nature and severity of her service-connected lumbar spine disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

While on remand, any outstanding VA treatment records should be obtained.  In this regard, the Veteran testified that she received treatment one time at a VA facility in Bonham, Texas, in the early 1990s, and then relocated to Virginia, where she began seeking treatment at the Hampton VAMC, in approximately 1993. Additionally, the record indicates that the Veteran receives ongoing treatment at the Hampton, VA, VA Medical Center (VAMC), and the most recent treatment records from such facility are dated July 14, 2015.

Finally, the Board notes that a September 2014 Rating Decision denied a rating in excess of 10 percent for right knee patellofemoral syndrome and a rating in excess of 10 percent for right knee instability.  A May 2015 Rating Decision reduced the Veteran's rating for decreased sensation and motor function of the left lower extremity, from 10 percent to zero percent, effective August 1, 2015.  In July 2015, the Veteran filed a Notice of Disagreement with respect to both determinations, and also indicated her desire for a rating of 10 percent or greater for her left lower extremity disorder, which the Board has construed as a claim for increase.  The Board has referred such claim for increase in the Introduction, as it has not been adjudicated by the AOJ.  Significantly, however, to date, it does not appear that the AOJ has issued a Statement of the Case in response to the Veteran's July 2015 Notice of Disagreement.  In such cases, the Board is required to remand the claim for issuance of a Statement of the Case.  See 38 C.F.R. § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Hampton, VAMC dated prior to November 13, 1996, and after July 14, 2015, and records dated in the early 1990s from a VA facility in Bonham, Texas.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Issue a Statement of the Case with respect to the Veteran's July 2015 Notice of Disagreement pertaining to the September 2014 denial of a rating in excess of 10 percent for right knee patellofemoral syndrome and a rating in excess of 10 percent for right knee instability, and the May 2015 Rating Decision reducing the Veteran's rating for decreased sensation and motor function of the left lower extremity, from 10 percent to zero percent, effective August 1, 2015.

Also advise her that, upon receipt of this SOC, she still needs to file a substantive appeal (VA Form 9 or equivalent statement) in response to complete the steps necessary to perfect her appeal of these additional claims to the Board. 

If, and only if, she perfects an appeal by the submission of a timely substantive appeal should these claims be returned to the Board for further appellate review.  38 C.F.R. §§ 20.202, 20.302, etc. (2014).

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any diagnosed eye disorders.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

The examiner should identify all currently diagnosed bilateral eye disorders and render an opinion as to the following inquiries:

A.  For any congenital or developmental defect diagnosed, is it as least as likely as not (i.e. a 50 percent probability or more) that any such defect was subject to a superimposed disease or injury during the Veteran's service, to include having gasoline sprayed in her eyes and/or being hit on the back of the head with a two by four?

B.  For any diagnosed eye disorder which is NOT a congenital or developmental defect, is at least as likely as that any such disorder is due to the Veteran's service, to include having gasoline sprayed in her eyes and/or being hit on the back of the head with a two by four?

All opinions expressed should be accompanied by supporting rationale. 

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any diagnosed bilateral foot disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted, to include neurological testing.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

The examiner should identify all currently diagnosed bilateral foot disorders and render an opinion as to the following inquiry:

For any diagnosed bilateral foot disorder, is at least as likely as that any such disorder is due to the Veteran's service, to include performing physical activity while wearing combat boots?

All opinions expressed should be accompanied by supporting rationale. 

5.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of her service-connected lumbar spine disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.  

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should describe current nature and severity of all manifestations of the Veteran's service-connected lumbar spine disorder.  The examiner should specifically indicate whether such disability results in neurologic impairment, to include radiculopathy of either lower extremity.  If so, the examiner should identify the nerve involved and describe the nature and severity of such symptomatology, to include whether such results in mild, moderate, or severe incomplete paralysis, or complete paralysis, of the affected nerve.  The examiner should also comment on the impact such disability has on the Veteran's employability.

All opinions expressed should be accompanied by supporting rationale. 

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


